Exhibit 10.44

WESTWAY GROUP, INC.

AWARD AGREEMENT

This Award Agreement (this “Agreement”), dated this 30th day of September, 2011,
is made between Westway Group, Inc. (the “Company”) and Steve Boehmer (the
“Participant”).

RECITALS

WHEREAS, the Company created the Westway Group, Inc. 2010 Incentive Compensation
Plan (together with any amendments thereto, the “Plan”) to govern the awards of
bonus compensation to its executive officers and directors.

WHEREAS, pursuant to the Plan, the Company desires to establish the target
performance-based bonus compensation and performance criteria for calendar year
2011 with respect to the Participant.

NOW THEREFORE, the parties agree as follows:

AGREEMENT

1. The Target Award. The Company hereby establishes a target performance-based
bonus compensation award for the Participant for calendar year 2011 of $249,010
(the “Target Award”) which, to the extent finally awarded pursuant to the
provisions of Sections 3 and 4 below, will be payable in a combination of cash
and shares of Restricted Stock (defined below). The Participant’s achievement of
the performance-related goal provided in Section 3 hereof and the level of the
Company’s Economic Profit for 2011 will determine whether the final award is
less than, equal to or greater than the Target Award.

2. Incorporation of Plan; Capitalized Terms; Definitions.

(a) Incorporation of Plan. The provisions of the Plan are hereby incorporated by
reference. Except as otherwise expressly set forth herein, this Agreement shall
be construed in accordance with the provisions of the Plan. In the event that
any provision of this Agreement conflicts with the Plan, the Plan provision will
govern.

(b) Capitalized Terms. Any capitalized terms not otherwise defined in this
Agreement shall have the same meaning given to such terms in the Plan.

(c) Definitions.

(i) “Adjusted EBITDA” means the Company’s EBITDA, adjusted to eliminate any and
all accruals for employee bonuses of any kind, provided, however, that a bonus
accrual equal to 10% of total salaries for the applicable period of all
employees other than the named executive officers will not be eliminated and
will be counted in the calculation of Adjusted EBITDA.

(ii) The “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

(iii) “Company Stock” means the Class A Common Stock of the Company.

(iv) “Cost of Debt” means the actual interest and associated financing costs
(e.g., fees) incurred by the Company during an applicable period.

(v) “Cost of Equity” means the sum of (A) 9.4% (i.e. the average 5-year Treasury
rate during the 30 days immediately preceding January 1, 2011, plus 7.5%) times
that portion of the shareholders’ equity on January 1, 2011 attributable to the
Company’s issued and outstanding common stock, plus (B) $0.1376 times the number
of shares of issued and outstanding preferred stock on January 1, 2011. The Cost
of Equity for 2011 equals $15,250,754.

(vi) “EBITDA” means earnings before interest, taxes, depreciation, amortization
and other non-cash expenses.

(vii) “Economic Profit” means Adjusted EBITDA minus Cost of Debt and Cost of
Equity.

(viii) “Restricted Stock” means Company Stock bearing the restrictions set forth
in this Agreement, including, in particular, Sections 7 and 8.

(ix) “Unvested Shares” means any of the Awarded Shares which, from time to time,
have not yet become Vested Shares.

(x) “Vested Shares” means the Awarded Shares that have vested in accordance with
Section 7 hereof.

3. Performance Related Goals. In order for the Participant to receive a bonus
compensation award pursuant to this Award Agreement, the Company, under your
leadership, must meet the following performance-related goal:

The Company must have Adjusted EBITDA that is equal to or greater than
$38,422,500 (75% of the Company’s budgeted Adjusted EBITDA for calendar year
2011).

After the end of the 2011 calendar year, the Compensation Committee will review,
determine and certify the achievement of the performance-related goal. Should
the Company fail to have Adjusted EBITDA that is equal to or greater than
$38,422,500, then no amount of bonus compensation shall be awarded to you
pursuant to this Award Agreement. Should this performance-related goal be met,
then the Compensation Committee will determine and certify the total amount of
your final bonus compensation award in accordance with Section 4 hereof.

4. Calculation of Final Award. If the Compensation Committee certifies that the
performance-related goal specified in Section 3 above has been met, the
Participant’s final bonus compensation award (the “Final Award”) will be the
award calculated in accordance with paragraph (a) below less any discretionary
reduction made in accordance with paragraph (b) below.

 

- 2 -



--------------------------------------------------------------------------------

(a) Calculated Award. The calculated amount that the Participant is eligible to
receive for calendar year 2011 will be the product of (i) 0.85%, times (ii) the
Company’s 2011 Economic Profit.

(b) Discretionary Reduction. In establishing the Final Award, the Compensation
Committee reserves the right to reduce (but not increase) the amount calculated
in Section 4(a) above if, based on the Compensation Committee’s subjective
assessment, the Participant has failed to meet expectations in the following
performance areas:

(i) Company growth (timeliness and budget);

(ii) HSE – fines, incidents, accidents;

(iii) Investor relations;

(iv) Corporate compliance;

(v) Annual objectives set by the Board of Directors; and

(vi) Such other areas as the Compensation Committee may determine.

(c) Maximum Award. Notwithstanding any provision of this Agreement to the
contrary, the Final Award will not exceed $500,000.

(d) Within a reasonable time following the end of calendar year 2011, the
Compensation Committee of the Company, in its sole discretion, will determine
and certify the Final Award and complete and attach Exhibit A hereto.

5. Division of Final Award between Cash and Restricted Stock. The Final Award
calculated in accordance with Section 4 above will be divided between a cash
bonus and an award of Restricted Stock as follows:

(a) 25% of the first $375,000 of the Final Award will be paid in Restricted
Stock;

(b) 33.33% any Final Award in excess of $375,000 will be paid in Restricted
Stock; and

(c) the portion of the Final Award not paid in Restricted Stock will be paid in
cash.

6. Award of Bonus.

(a) Restricted Stock. On the Grant Date (as set forth in Exhibit A), the Company
will issue in the name of the Participant a number of shares of Restricted Stock
(the “Awarded Shares”) equal to the quotient of the Restricted Stock portion of
the Final Award (determined pursuant to Section 5 above) divided by the
Restricted Stock Price

 

- 3 -



--------------------------------------------------------------------------------

(defined below), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The “Restricted Stock Price” per share of
Restricted Stock shall be set at $4.04 per share (representing the
volume-weighted average value for January, 2011).

(b) Cash Bonus. On the Grant Date, the Company will pay to the Participant the
cash portion of the Final Award, less any required federal, state and local
income tax withholding obligations and the Participant’s share of any payroll
tax withholding obligations.

7. Vesting; Forfeiture.

(a) Vesting Schedule. Subject to the provisions of this Agreement and the Plan,
one-third of the Awarded Shares shall become Vested Shares on each of the
following dates: December 31, 2012, December 31, 2013, and December 31, 2014.

(b) Acceleration of Vesting. Unvested Shares shall become Vested Shares upon the
date of the Participant’s (i) death, (ii) disability, (iii) attainment of age
65, or (iv) Qualified Separation From Service (as defined in the Plan), subject
to any additional limitations necessary to ensure that the grant of Awarded
Shares is not subject to interest and penalties under Section 409A of the Code
and the regulations thereunder.

(c) Change in Control. Unvested Shares shall become Vested Shares upon a Change
in Control (as defined in the Plan).

(d) Forfeiture Upon Termination of Employment. In the event the Participant’s
employment with the Company is terminated for any reason other than those
described in Sections 3(b) and 3(c) above, any Unvested Shares shall be
forfeited by the Participant as of the date of termination.

8. Transfer Restrictions.

(a) Unvested Shares. The Participant may not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of (“Transfer”) any Unvested Shares (the
“Restrictions”). Any attempt to Transfer any Unvested Shares in contravention of
the Restrictions shall be null and void and without effect.

(b) Vested Shares. Except as otherwise provided in this Agreement, the
Participant may not Transfer Vested Shares at any time during the Participant’s
employment with the Company without the prior approval of the Board of Directors
of the Company. Any approved Transfer of Vested Shares shall also be subject to
insider trading rules and Company policy. Prior approval by the Board of
Directors of the Company shall not be required for a gratuitous transfer by the
Participant of Vested Shares to (i) an ascendant, a descendant, or a sibling of
the Participant, or (ii) to a trust for the benefit of one or more such persons.

 

- 4 -



--------------------------------------------------------------------------------

9. Certificate; Book Entry Form; Legend. The Company, in its sole discretion,
shall have the option of issuing the Awarded Shares either (i) in certificate
form or (ii) in book-entry form, registered in the name of the Participant, with
legends, or notations, as applicable, referring to the terms, conditions and
restrictions applicable to the grant of the Awarded Shares. The Participant
agrees that the following legend or notation may be used for this purpose:

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Westway Group, Inc. 2010
Incentive Compensation Plan, as amended, that Award Agreement dated March 31,
2011 by and between the registered owner and the Company, and any other
agreements entered into between the registered owner and the Company. Any
attempt to dispose of these shares in contravention of the Restrictions,
including by way of sale, assignment, transfer, pledge, hypothecation or
otherwise, shall be null and void and without effect.

The Participant agrees that upon receipt of any stock certificates for Unvested
Shares the Participant shall deposit each certificate with the Company, or other
escrow holder as the Company may appoint, together with a stock power endorsed
in blank or other appropriate instrument of transfer, to be held by the Company
or escrow holder until the time at which the Awarded Shares are delivered to the
Participant pursuant to Section 10.

10. Delivery of Vested Shares.

(a) Share Delivery. Upon the date on which any Awarded Shares become Vested
Shares and all other restrictions hereunder have lapsed or been removed, the
Company shall either (i) remove the notations on the Awarded Shares issued in
book-entry form or (ii) deliver to the Participant a stock certificate or
certificates representing the appropriate number of shares of Company Stock free
of the legend described above. Prior to the issuance of certificates of Company
Stock pursuant to clause (ii) above, the Participant shall return to the Company
any certificates representing the Awarded Shares that were previously delivered
to the Participant.

(b) Withholding of Taxes. No Company Stock will be delivered until the
Participant has paid to the Company the minimum amount that must be withheld
under federal, state and local income tax laws with respect to such Company
Stock (the “Applicable Withholding Taxes”) or the Company and the Participant
have made satisfactory arrangements for the payment of such taxes. The Company
will permit the Participant to satisfy the Applicable Withholding Taxes by
directing the Company to withhold a number of Vested Shares (valued at their
fair market value), which would otherwise be received by Participant, in
accordance with the Plan and applicable laws and pursuant to such rules as the
Compensation Committee may establish from time to time.

11. Rights as a Shareholder; Stock Dividends.

(a) Ownership of Awarded Shares. Except as otherwise provided in this Agreement
or the Plan, the Participant shall have all rights of a shareholder with respect
to the Awarded Shares (including Unvested Shares), including without limitation
the right to receive dividends and the right to vote the Awarded Shares, for
record dates occurring on or after the Grant Date and prior to the date, if any,
on which the Awarded Shares are forfeited in accordance with this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(b) Stock Dividends. Any dividends with respect to Unvested Shares paid in
shares of the Company or other securities shall be subject to the same
restrictions as the Unvested Shares, shall vest at the same time as the Unvested
Shares, and shall otherwise be considered to be Unvested Shares for all purposes
under this Agreement.

12. Miscellaneous

(a) Notices. All notices by the Participant shall be addressed to the Company at
365 Canal Street, Suite 2900, New Orleans, Louisiana 70130, Attention: James
Jenkins, or such other address as the Company may from time to time specify. All
notices to the Participant shall be addressed to the Participant at the
Participant’s address in the Company’s records.

(b) Change in Capital Structure. The number of Awarded Shares awarded under this
Agreement shall be adjusted as provided in Section 13 of the Plan if the Company
has a change in capital structure.

(c) No Right to Continued Employment. This Agreement does not confer upon the
Participant any right with respect to continuance of employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.

(d) Governing Law. This Agreement shall be governed by the laws of the state of
Louisiana.

(e) Successors. The terms of this Agreement shall be binding on and inure to the
benefit of (i) the Company and its successors and assigns and (ii) the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(f) Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties relating to the subject matter herein and
supersede the Award Letter and all prior communications, representations and
negotiations in respect thereto.

(g) Modifications. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, shall be effective unless made in
writing signed by the parties.

(h) Headings. The headings of the sections contained in this Agreement are
provided for convenience only and are not to serve as a basis for interpretation
or construction of this Agreement.

(i) Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.
All references to the Plan shall mean the Plan as in effect on the Grant Date.

 

- 6 -



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

The parties execute this Agreement on the date first stated above.

 

PARTICIPANT:

   

COMPANY:

 

WESTWAY GROUP, INC.

/s/ Steve Boehmer     By:  

/s/ James B. Jenkins   

Steve Boehmer     Its:   CEO

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

Participant: Steve Boehmer

Grant Date: February 7, 2012

Adjusted EBITDA: $50,161,760

Economic Profit: $30,518,006

Final Award: $259,403

Cash Bonus Amount: $194,552

Restricted Stock Bonus Amount: $64,851

Restricted Stock Price: $4.04

Awarded Shares: 16,052 shares

 

Certified by the Compensation Committee:

 

WESTWAY GROUP, INC.

By:  

/s/ Francis P. Jenkins, Jr.   

 

Francis P. Jenkins, Jr.

Its: Chairman

 

- 8 -